Case 1:20-cv-08855-AJN Document 38 Filed 01/22/21 Page 1of1

LEE LITIGATION GROUP, PLLC

148 WEST 247" STREET, EIGHTH FLOOR
NEW YORE, NY 10011 USDC SDNY
TEL: 212-465-1180 DOCUMENT

ELECTRONICALLY FILED

Fax: 212-465-1181

INFO@LEELITIGATION.COM ¥

DATE FILED: T7Z27Z021

 

WRITER’S DIRECT: 212-661-1008
anne@leelitigation.com

January 22, 2021
Via ECF
The Honorable Alison J. Nathan, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re: Flores v. 58 Bakery Inc. et al.
Case No.: 20-cv-08855

Dear Judge Nathan:

We are counsel to Plaintiff and write, jointly with counsel to both groups of Defendants
to respectfully request a 30-day adjournment of the Initial Conference currently scheduled for
January 29, 2021.

The reason for the adjournment request is twofold. First, we have been contacted by
Richard H., DelValle, Esq., counsel to Aliaged Dining, Inc., and have Stipulated to extend their
time to Answer or move to February 13, 2021. Moreover, based on information and
documentation recently provided by Mr. DelValle, we are currently investigating whether
Aliaged Dining, Inc. is a proper Defendant. Secondly, all other Defendants, represented by Lee
Nuwesra, Esq. filed a Motion to Dismiss on January 15, 2021. Pursuant to Your Honor’s
Individual Practices Section 3(F), in response to the Motion to Dismiss, Plaintiff advises that he
intends to file an amended Complaint and plans to do so by February 12, 2021.

Pursuant to Your Honor’s Individual Practices 1(D), the parties propose the following 3
adjournment dates, all Friday afternoons: March 5, 12 or 19, 2021 at 2pm or later.

This is the first request for adjournment. Defendants’ counsels consent to the request.

 

 

 

 

 

The initial pretrial conference scheduled for January 29, 2021,
% is adjourned to March 12, 2021, at 3:15 p.m. The parties shall
file their joint letter and proposed case management plan at
least seven days before the conference. SO ORDERED.

SO ORDERED. 1/22/2021
ALISON J. NATHAN, USS.D]J.

 

 

 
